DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1, 5, 21 and 22 have been amended on 01/27/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoff (US PUB. 20200240851) in view of Azzola (4 Free Weather Providers API To Develop Weather Apps, NPL 2016). 

Regarding claim 1, Hoff teaches A method for determining a building UA-value comprising: 
monitor indoor and outdoor air temperature during a drift phase over a first time period (0076 “The testing period is divided into an unheated period that occurs from time t.sub.0 to time t.sub.1…At a minimum, indoor temperature 83 is measured at times t.sub.0… Outdoor temperature 84 may optionally be measured at times t.sub.0”, fig. 4. Steps 61 and 62 of fig. 4 show the first period. The unheated period is the drift phase over the first time period. Indoor and outdoor temperatures are measured over this drift phase.) wherein outdoor air temperature is measured from a sensor of a local weather station (0013 “A thermometer located outside of the building is provided”, 0014 “outdoor temperature taken by the outdoor thermometer“, outside the building acts as an observation post where temperature conditions are observed and therefore corresponds to a local weather station.) [available via a free Application Programming Interface], the sensor being external to an envelope of the building (0013 “A thermometer located outside of the building is provided”); 
monitor a temperature control system run time during a second time period when the temperature control system in the building restores indoor air conditions to an initial state at the beginning of the first time period (fig. 4, fig. 5, 0076 “The testing period is divided into an unheated period…a heated period that occurs from time t.sub.1 to time t.sub.2, and a stabilizing period that occurs from time t.sub.2 to time t.sub.3”, 0077 “heating source is run for a short duration during the heated period, such as for an hour or so, preferably early in the morning before the sun rises. The stabilizing period provides a time lag for a short duration, such as an hour or so, to allow the indoor temperature to stabilize due to the effects of thermal mass” As shown in fig. 4 the initial state is a state where the heating source is on (step 62). A second time period occurs after a first time period where the heating is source back on (65-69). The second time period as shown in 0076 contains a heating and stabilizing period. The heating is on during the second time period to restore indoor air conditions back to a heated state. The heated state is the initial state at the beginning of the first time period); 
determining the amount of heat energy change during the second time period (0014 “Overall thermal performance of the building using the heat gained through using the at least one portable electric space heater is estimated with…the measured energy”, 0014 “Energy consumed in the building from the beginning of the unheated period to the ending of the stabilizing period is measured with the computer processor as equaling heat gained inside the building from internal sources of heat”, 0076 “The testing period is divided into an unheated period that occurs from time t.sub.0 to time t.sub.1…a stabilizing period that occurs from time t.sub.2 to time t.sub.3”, The measured energy is explained as equaling the heat gained from internal sources of heat. Heat gained corresponds to amount of heat energy change. A second period which extends from unheated period to the stabilizing period is used to determine the heat gained.); 
and using both data for indoor and outdoor air temperature measured during the first time period (0076 “The testing period is divided into an unheated period that occurs from time t.sub.0 to time t.sub.1…indoor temperature 83 is measured at times t.sub.0…Outdoor temperature 84 may optionally be measured at times t.sub.0” indoor and outdoor temperature are measured during a first time period.) and the amount of heat energy change during the second time period (0014 “Overall thermal performance of the building using the heat gained through using the at least one portable electric space heater is estimated with…the measured energy”, 0014 “Energy consumed in the building from the beginning of the unheated period to the ending of the stabilizing period is measured with the computer processor as equaling heat gained inside the building from internal sources of heat”, 0076 “The testing period is divided into an unheated period that occurs from time t.sub.0 to time t.sub.1…a stabilizing period that occurs from time t.sub.2 to time t.sub.3”, The measured energy is explained as equaling the heat gained from internal sources of heat. Heat gained corresponds to amount of heat energy change. A second period which extends from unheated period to the stabilizing period is used to determine the heat gained.) to determine a UA- value (0010 “the overall thermal performance wherein the UA-value is a combined UA-value of the building and a thermal energy distribution system (0010 “the overall thermal performance of a building UA.sup.Total”, 0014 “Overall thermal performance of the building using the heat gained through using the at least one portable electric space heater is estimated with the computer processor, the measured energy, the indoor temperatures, the baseline outdoor temperature,”, 0014 “Energy consumed in the building from the beginning of the unheated period to the ending of the stabilizing period is measured with the computer processor as equaling heat gained inside the building from internal sources of heat” Overall thermal performance corresponds to the UA value of the building and the thermal energy distribution system since the electric space heater is part of the thermal energy distribution system. Measured energy corresponds to amount of heat energy since as explained energy is equaling the heat gained.)
Hoff does not teach available via a free Application Programming Interface. 
Azzola teaches outdoor air temperature is measured from a sensor…weather station available via a free Application Programming Interface (second paragraph under openweathermap heading, “weather API returns current weather, forecast, historical weather information and weather station data.”, fourth paragraph “All these APIs are free to use”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the thermal performance of the building and 

Regarding claim 3, Hoff and Azzola teach the method of claim 1.
Hoff teaches wherein the combined UA-value (0010 “the overall thermal performance of a building UA.sup.Total”, 0014 “Overall thermal performance of the building using the heat gained through using the at least one portable electric space heater is estimated with the computer processor, the measured energy, the indoor temperatures, the baseline outdoor temperature,”, 0014 “Energy consumed in the building from the beginning of the unheated period to the ending of the stabilizing period is measured with the computer processor as equaling heat gained inside the building from internal sources of heat” Overall thermal performance corresponds to the UA value of the building and the thermal energy distribution system since the electric space heater is part of the thermal energy distribution system. Measured energy corresponds to amount of heat energy since as explained energy is equaling the heat gained.). is used to determine peak heating or cooling loads for the building (table 5 and table 7, 0132 “Several ratios are calculated based on current and proposed efficiencies and UA.sup.Total values”, 0137 “Based on the proposed energy investments, the building envelope and duct losses will respectively be lowered to 63 percent and 82 percent, per Table 5. The product of these two ratios is 51 percent” Table 5 determines the building UA and an efficiency ratio of 63% is found from the UA value. This value is then used in the space heating sizing as shown in 0137 and table 7. Sizing of the heater determines the heating load since the heater has its own maximum heating load.)

4 is rejected under 35 U.S.C. 103 as being unpatentable over Hoff (US PUB. 20200240851) in view of Azzola (4 Free Weather Providers API To Develop Weather Apps, NPL 2016) in further view of Matsuoka et al (US PUB. 20140312128, herein Matsuoka).

Regarding claim 4, Hoff and Azzola teach the method of claim 1.
Hoff further teaches wherein said monitoring steps (see rejection of claim 1 above)
Hoff and Azzola does not teach use a data acquisition unit with an internet-connected thermostat.
Matsuoka does teach use a data acquisition unit (0030 “sensing a temperature in a thermostat”, The thermostat acquires data) with an internet-connected thermostat (0044 “Device 100 in certain embodiments is an intelligent, network-connected learning thermostat”, 0054 “Each of the intelligent, network-connected devices…can communicate with one or more remote servers or cloud computing systems 264. The communication can be enabled by establishing connection to the Internet”) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the building thermal parameter understanding teachings of Hoff and the API teachings of Azzola with the thermostat teachings of Matsuoka because Matsuoka teaches a thermostat that uses prediction of thermodynamic behavior of a structure to increase accuracy of HVAC control (0075).

Claim 5-9, 11-12, and 14-16, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Scelzi (US PUB. 20130204439) in view of Hoff (US PUB. 20200240851) in further view of Azzola (4 Free Weather Providers API To Develop Weather Apps, NPL 2016) in further view of Matsuoka et al (US PUB. 20140312128, herein Matsuoka).

A method for determining thermodynamic behavior of a building comprising: 
during a first time period (0073),  
measuring, from a first sensor located inside said building, a plurality of internal temperature values (0073 lines 16-20, “operating conditions may also be monitored or measured over the fixed period of time. The operating conditions may include the same measured (e.g. inside and outside temperature”, This is during the first time period), [wherein the first sensor is a thermostat]; 
and measuring, from one or more second sensors located outside of said building, a plurality of external temperature values (0073 lines 16-20, “operating conditions may also be monitored or measured over the fixed period of time. The operating conditions may include the same measured (e.g. inside and outside temperature”) [from a sensor of a local weather station available over the internet via a free Application Programming Interface, the one or more second sensors being external to an envelope of the building] 
wherein the plurality of internal temperature values correspond to a change in temperature inside the building from a first temperature to a second temperature during the first time period (0021 “thermal resistance factor is defined by the change in temperature over a given time period given at set of initial conditions”, 0020 “thermal resistance of wall assemblies of the building are measured using embedded sensor”, The change in the temperature from a first to a second in a time period is measured.); 
in response to receiving the plurality of external temperature values (0073) [from the Application Programming Interface], a processor (0014) activating a temperature control system to change the temperature inside the building from the second temperature to the first temperature (0021 “thermal resistance factor is defined by the change in temperature over a given time period given at set of initial conditions”, 0116 “thermal resistance factor R.sub.C”, 0118 “R.sub.C…may be periodically tracked in real-time and used in ; 
determining a duration of a second time period over which the temperature inside the building changes to meet the first temperature (0110 “the maximum amount of time for the inside environment to reach equilibrium with the outside environment may be measured within a predetermined threshold.” Equilibrium temperature is the first temperature. The time to reach equilibrium is the second time period); 
and determining a thermodynamic property of the building based on internal temperature values measured during the first time period (0021 “thermal resistance factor is defined by the change in temperature over a given time period given at set of initial conditions”, 0020 “thermal resistance of wall assemblies of the building are measured using embedded sensor”) and based on the duration of the second time period over which the temperature inside the building changes to meet the first temperature (0110 “the maximum amount of time for the inside environment to reach equilibrium with the outside environment may be measured within a predetermined threshold.”).
While Scelzi does teach gathering outdoor temperature and second time period over which the temperature inside the building changes to meet the first temperature, Scelzi does not teach wherein the first sensor is a thermostat, from a sensor of a local weather station available over the internet via a free Application Programming Interface, in response to receiving the plurality of external temperature values from the Application Programming Interface, the one or and based on the duration of the second time period over which the temperature inside the building changes to meet the first temperature.
Hoff teaches from a sensor of a local weather station (0013 “A thermometer located outside of the building is provided”, 0014 “outdoor temperature taken by the outdoor thermometer“, outside the building acts as an observation post where temperature conditions are observed and therefore corresponds to a local weather station.) [available over the internet via a free Application Programming Interface], the one or more second sensors being external to an envelope of the building (0013 “A thermometer located outside of the building is provided”);
and determining a thermodynamic property of the building…and based on the duration of the second time period over which the temperature inside the building changes to meet the first temperature (fig. 4, fig. 5, 0076 “The testing period is divided into an unheated period…a heated period that occurs from time t.sub.1 to time t.sub.2, and a stabilizing period that occurs from time t.sub.2 to time t.sub.3”, 0014 “The heat gained inside the building over the heated period through operation of the portable electric space heater is determined with… and the duration the heated period”, 0014 “Overall thermal performance of the building using the heat gained through using the at least one portable electric space heater is estimated with… the indoor temperatures, the baseline outdoor temperature”, 0010 “Overall thermal performance is estimated by balancing the heat gained with the heat lost during the test period” heat gained which is a thermodynamic property is calculated using the duration of the second period. Overall thermal performance is based on heat gain. It is noted that Hoff teaches balancing heat loss and heat gain from the testing period in 0010 and this corresponds to the second temperature meeting the first temperature.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the building thermal parameter understanding 
Scelzi and Hoff do not teach wherein the first sensor is a thermostat, available over the internet via a free Application Programming Interface, in response to receiving the plurality of external temperature values from the Application Programming Interface. 
Azzola teaches a plurality of external temperature values…available over the internet via a free Application Programming Interface (second paragraph under openweathermap heading, “weather API returns current weather, forecast, historical weather information and weather station data.”, fourth paragraph “All these APIs are free to use”)
in response to receiving the plurality of external temperature values (taught by Scelzi 0073) from the Application Programming Interface (second paragraph under openweathermap heading, “weather API returns current weather, forecast, historical weather information and weather station data.”, fourth paragraph “All these APIs are free to use”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the thermal performance of the building and heating system understanding teachings of Hoff with the weather API teachings of Azzola since Azzola teaches a means for very simple weather information gathering (openweathermap heading paragraph 1).
Scelzi, Hoff and Azzola do no teach wherein the first sensor is a thermostat. 
Matsuoka does teach wherein the first sensor is a thermostat (0030 “sensing a temperature in a thermostat”)


Regarding claim 6, Scelzi, Hoff, Azzola and Matsuoka teach the method in claim 5.
Hoff and Scelzi further teaches wherein determining the thermodynamic property of the building is based at least on initial and final internal temperature values, initial and final external temperature values (Scelzi, 0110 “change in temperature between the inside and outside temperatures over the fixed interval may be specified as the thermal resistance factor, R.sub.C.”, Thermal resistance is determined using initial and final internal and external temperatures.), a duration of the first time period (Scelzi, 0021 “thermal resistance factor is defined by the change in temperature over a given time period given at set of initial conditions” The period used to determine the change in temperature is the first time period. The duration of the period is known since it is given), a known energy capacity of the temperature control system (Scelzi, 0089 “monitors distribution of the fuel to various consumption points within the building envelope, and determines heat flow based on known, estimated, or measured energy conversion/efficiency factors. For example, natural gas has a known energy conversion factor through combustion (e.g., 1000 BTU/ft.sup.3)”, The energy capacity of the fuel used for the temperature control is used to determine the heat flow. Heat flow is also a thermodynamic property of the building.), and a duration of the second time period (Hoff, fig. 4, fig. 5, 0076 “The testing period is divided into an unheated period…a heated period that occurs from time t.sub.1 to time t.sub.2, and a stabilizing period that occurs from time t.sub.2 to time t.sub.3”, 0014 “The heat gained inside the building over the heated period through operation of the portable electric space heater is determined with… and the duration the heated period”, 0014 

Regarding claim 7, Scelzi, Hoff, Azzola and Matsuoka teach the method of claim 5.
Hoff teaches wherein determining further comprises calculating one or more average differences between the plurality of internal temperature values and the plurality of external temperature values (0043 “the difference between the average indoor and outdoor temperature).

Regarding claim 8, Scelzi, Hoff, Azzola and Matsuoka teach the method of claim 5.
Scelzi further teaches further comprising, prior to said first time period, maintaining a constant temperature inside the building to establish a temperature equilibrium between the temperature inside the building and the temperature outside the building (0140 “a desired internal temperature is met, at which time the system will reach a steady state to maintain the temperature… the desired internal temperature may be much closer to the outside temperature”, The desired temperature is close to the equilibrium temperature. The system will maintain this temperature.)

Regarding claim 9, Scelzi, Hoff, Azzola and Matsuoka teach the method of claim 5 
Scelzi further teaches wherein the temperature inside the building at the beginning of the first time period is approximately equal to the temperature inside the building at the end of the second time period (0110 “the maximum amount of time for the inside 

Regarding claim 11, Scelzi, Hoff, Azzola and Matsuoka teach the method of claim 5.
Scelzi teaches wherein the thermodynamic property is a thermal resistance (0021 “thermal resistance factor is defined by the change in temperature over a given time period given at set of initial conditions”, 0020 “thermal resistance of wall assemblies of the building are measured using embedded sensor”). 

Regarding claim 12, Scelzi, Hoff, Azzola and Matsuoka teach the method of claim 5.
Hoff teaches wherein the thermodynamic property is a peak heating load (table 5 and table 7, 0132 “Several ratios are calculated based on current and proposed efficiencies and UA.sup.Total values”, 0137 “Based on the proposed energy investments, the building envelope and duct losses will respectively be lowered to 63 percent and 82 percent, per Table 5. The product of these two ratios is 51 percent” Table 5 determines the building UA and an efficiency ratio of 63% is found from the UA value. This value is then used in the space heating sizing as shown in 0137 and table 7. Sizing of the heater determines the heating load since the heater has its own maximum heating load.)

Regarding claim 14, Scelzi, Hoff, Azzola and Matsuoka The method of claim 5.
Scelzi and Hoff further teach wherein the plurality of internal temperature values are greater than the plurality of external temperature values (Scelzi, 0144, “a plurality of measured signatures (e.g., each at corresponding operating conditions such as inside temperature, outside temperature”, 0110 “change in temperature between the inside and ), and wherein the temperature control system increases the temperature inside the building (Hoff, 0014 “Overall thermal performance of the building using the heat gained through using the at least one portable electric space heater is estimated”.)

Regarding claim 15, Scelzi, Hoff, Azzola and Matsuoka the method of claim 5.
Scelzi and Hoff further teaches wherein the plurality of internal temperature values are less than the plurality of external temperature values (Scelzi, 0144, “a plurality of measured signatures (e.g., each at corresponding operating conditions such as inside temperature, outside temperature”, 0110 “change in temperature between the inside and outside temperatures over the fixed interval may be specified as the thermal resistance factor, R.sub.C.”, Internal and external temperature are not the same always. The internal temperature for example is cooler than the external temperature and thus they are different), and wherein the temperature control system decreases the temperature inside the building (Hoff, 0014 “stopping operations of the portable electric space heater at the beginning of an unheated period”, 0077 “The unheated period is of a duration sufficient to allow for measurable heat loss” unheated period corresponds to a decrease in the temperature inside the building.)

Regarding claim 16, Scelzi, Hoff, Azzola and Matsuoka teach the method of claim 5
Scelzi further teaches wherein the temperature control system is a heating, ventilation, or air conditioning system (0071 “HVAC 119…may serve a room 500 in the facility 101 of FIG. 1”). 

Regarding claim 18, Scelzi, Hoff, Azzola and Matsuoka teach The method of claim 5.
 further comprising, during the first time period, measuring one or more internal humidity values and one or more external humidity values (0102, “Heat path 906 has a representative thermal flow Q.sub.INF, which may be determined…inside and/or outside humidity,”)

Regarding claim 19, Scelzi, Hoff, Azzola and Matsuoka teach The method of claim 5.
Scelzi further teaches further comprising monitoring electricity consumption of the building during the first and second time periods (0122, “In one embodiment, meters 104, 105, and 133 may include one or more sensors…in the electrical distribution system in system 100, the sensor may be an inductively coupled transformer, a current shunt, or other appropriate sensor for measuring power, electrical current and/or voltage.”, electricity consumption is measured throughout.), wherein determining the thermodynamic property of the building is further based on said electricity consumption (0138 “HVAC system may be adjusted to reduce consumption of a consumable product (e.g., electrical energy). Specifically, for most buildings, an HVAC system is not operated and/or not operated at peak levels”, The electricity consumption is monitored and is used for determining the peak levels which is a thermodynamic property.)

Regarding claim 20, Scelzi, Hoff, Azzola and Matsuoka teach the method of claim 5.
Scelzi and Hoff further teach further comprising determining solar energy absorption of the building during the first (Scelzi 0073) and second time periods (Scelzi 0110), wherein determining the thermodynamic property of the building is further based on said solar energy absorption (Hoff, 0048 “annual amount of heat delivered Q.sup.Heat Delivered-Furnace can be discounted by the amount of energy passively obtained on-site. For instance, if the solar savings fraction (SSF) represents the fraction of energy by a building due to solar gains”, Solar savings fraction represents the gains to the heating by solar absorption. 

Regarding claim 21, Scelzi teaches A system for determining thermodynamic behavior of a building comprising: 
one or more processors (0014 “one or more processors for analyses”);  
one or more network interface units (0170 “network interfaces”);
a non-transitory computer readable medium having stored thereon one or more programs, which when executed by the one or more processors, causes the one or more processors to perform a method (0169, “Memory 702 and 703 may include volatile and non-volatile memory and may include any of various types of storage technology”, 0014 “one or more processors for analyses” The processors run the stored programs) comprising: 
during a first time period, measuring, from a first sensor located inside said building, a plurality of internal temperature values (0073 lines 16-20, “operating conditions may also be monitored or measured over the fixed period of time. The operating conditions may include the same measured (e.g. inside and outside temperature”), [wherein the first sensor comprises a thermostat]; 
and measuring, from one or more second sensors [located outside of said building], a plurality of external temperature values (0073 lines 16-20, “operating conditions may also be monitored or measured over the fixed period of time. The operating conditions may include the same measured (e.g. inside and outside temperature”,), [the one or more second sensors from a local weather station available over the internet via a free Application Programming Interface], 
wherein the plurality of internal temperature values correspond to a change in temperature inside the building from a first temperature to a second temperature during the first time period (0021 “thermal resistance factor is defined by the change in temperature ; 
activating a temperature control system to change the temperature inside the building from the second temperature to the first temperature (0021 “thermal resistance factor is defined by the change in temperature over a given time period given at set of initial conditions”, 0116 “thermal resistance factor R.sub.C”, 0118 “R.sub.C…may be periodically tracked in real-time and used in a closed loop system for autonomously controlling a climate control system (e.g., HVAC) of the building”, 0110 “approaching equilibrium with the outside environment….electric, gas, and water utilities may be cut off from the building, and all ventilation from an HVAC system shut” The first temperature is understood to be the temperature that allows for a thermal equilibrium. A change in temperature is measured and is used for controlling HVAC equipment. Approaching equilibrium happens by controlling the HVAC system.); 
determining a duration of a second time period over which the temperature inside the building changes to meet the first temperature (0110 “the maximum amount of time for the inside environment to reach equilibrium with the outside environment may be measured within a predetermined threshold.” Equilibrium temperature is the first temperature. The time to reach equilibrium is the second time period); 
and determining a thermodynamic property of the building based on internal temperature values measured during the first time period (0021 “thermal resistance factor is defined by the change in temperature over a given time period given at set of initial conditions”, 0020 “thermal resistance of wall assemblies of the building are measured using embedded sensor”,) [and based on the duration] of the second time period over which the temperature inside the building changes to meet the first temperature (0110 “the maximum .
While Scelzi does teach second time period over which the temperature inside the building changes to meet the first temperature, Scelzi does not teach wherein the first sensor comprises a thermostat, one or more second sensors located outside of said building, the one or more second sensors from a local weather station available over the internet via a free Application Programming Interface, and based on the duration of the second time period over which the temperature inside the building changes to meet the first temperature.
Hoff does teach one or more second sensors located outside of said building (0013 “A thermometer located outside of the building is provided”)
the one or more second sensors from a local weather station (0013 “A thermometer located outside of the building is provided”, 0014 “outdoor temperature taken by the outdoor thermometer“, outside the building acts as an observation post where temperature conditions are observed and therefore corresponds to a local weather station.) [available over the internet via a free Application Programming Interface]
and determining a thermodynamic property of the building…and based on the duration of the second time period over which the temperature inside the building changes to meet the first temperature (fig. 4, fig. 5, 0076 “The testing period is divided into an unheated period…a heated period that occurs from time t.sub.1 to time t.sub.2, and a stabilizing period that occurs from time t.sub.2 to time t.sub.3”, 0014 “The heat gained inside the building over the heated period through operation of the portable electric space heater is determined with… and the duration the heated period”, 0014 “Overall thermal performance of the building using the heat gained through using the at least one portable electric space heater is estimated with… the indoor temperatures, the baseline outdoor temperature”, 0010 “Overall thermal performance is estimated by balancing the heat gained with the heat lost during the test period” heat gained which is a thermodynamic property is calculated using the duration of the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the building thermal parameter understanding teachings of Scelzi with the thermal performance of the building and heating system understanding teachings of Hoff because both references are directed towards measuring characteristics of the environment to determine thermal performance and because Hoff’s teachings allow for better understanding of how much annual heat will be needed delivered and thus allowing for a more “accurate fuel consumption forecasts, including forecasts of electric bills (0105).  
Scelzi and Hoff does not teach wherein the first sensor comprises a thermostat and available over the internet via a free Application Programming Interface. 
Azzola teaches a plurality of external temperature values…weather station available over the internet via a free Application Programming Interface (second paragraph under openweathermap heading, “weather API returns current weather, forecast, historical weather information and weather station data.”, fourth paragraph “All these APIs are free to use”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the thermal performance of the building and heating system understanding teachings of Hoff with the weather API teachings of Azzola since Azzola teaches a means for very simple weather information gathering (openweathermap heading paragraph 1).
Scelzi, Hoff, and Azzola do not teach wherein the first sensor comprises a thermostat.
Matsuoka does teach wherein the first sensor comprises a thermostat (0030 “sensing a temperature in a thermostat”)


Regarding claim 22, Scelzi teaches A non-transitory computer readable medium having stored thereon one or more programs, which when executed by the one or more processors, causes the one or more processors to perform a method comprising: 
during a first time period, measuring, from a first sensor located inside said building, a plurality of internal temperature values (0073 lines 16-20, “operating conditions may also be monitored or measured over the fixed period of time. The operating conditions may include the same measured (e.g. inside and outside temperature”), [wherein the first sensor comprises a thermostat]; 
and measuring, from one or more second sensors [located outside of said building], a plurality of external temperature values (0073 lines 16-20, “operating conditions may also be monitored or measured over the fixed period of time. The operating conditions may include the same measured (e.g. inside and outside temperature”), [the one or more second sensors from a local weather station available over the internet via a free Application Programming Interface], 
wherein the plurality of internal temperature values correspond to a change in temperature inside the building from a first temperature to a second temperature during the first time period  (0021 “thermal resistance factor is defined by the change in temperature over a given time period given at set of initial conditions”, 0020 “thermal resistance of wall assemblies of the building are measured using embedded sensor”, The change in the temperature from a first to a second in a time period is measured.); 
activating a temperature control system to change the temperature inside the building from the second temperature to the first temperature (0021 “thermal resistance factor is defined by the change in temperature over a given time period given at set of initial conditions”, 0116 “thermal resistance factor R.sub.C”, 0118 “R.sub.C…may be periodically tracked in real-time and used in a closed loop system for autonomously controlling a climate control system (e.g., HVAC) of the building”, 0110 “approaching equilibrium with the outside environment….electric, gas, and water utilities may be cut off from the building, and all ventilation from an HVAC system shut” The first temperature is understood to be the temperature that allows for a thermal equilibrium. A change in temperature is measured and is used for controlling HVAC equipment. Approaching equilibrium happens by controlling the HVAC system.); 
determining a duration of a second time period over which the temperature inside the building changes to meet the first temperature (0110 “the maximum amount of time for the inside environment to reach equilibrium with the outside environment may be measured within a predetermined threshold.” Equilibrium temperature is the first temperature. The time to reach equilibrium is the second time period); 
and determining a thermodynamic property of the building based on internal temperature values measured during the first time period (0021 “thermal resistance factor is defined by the change in temperature over a given time period given at set of initial conditions”, 0020 “thermal resistance of wall assemblies of the building are measured using embedded sensor”) [and based on the duration] of the second time period over which the temperature inside the building changes to meet the first temperature (0110 “the maximum amount of time for the inside environment to reach equilibrium with the outside environment may be measured within a predetermined threshold.”).
While Scelzi does teach second time period over which the temperature inside the building changes to meet the first temperature, Scelzi does not teach and based on the duration 
Hoff does teach one or more second sensors located outside of said building (0013 “A thermometer located outside of the building is provided”)
the one or more second sensors from a local weather station (0013 “A thermometer located outside of the building is provided”, 0014 “outdoor temperature taken by the outdoor thermometer“, outside the building acts as an observation post where temperature conditions are observed and therefore corresponds to a local weather station.) [available over the internet via a free Application Programming Interface]
and determining a thermodynamic property of the building…and based on the duration of the second time period over which the temperature inside the building changes to meet the first temperature (fig. 4, fig. 5, 0076 “The testing period is divided into an unheated period…a heated period that occurs from time t.sub.1 to time t.sub.2, and a stabilizing period that occurs from time t.sub.2 to time t.sub.3”, 0014 “The heat gained inside the building over the heated period through operation of the portable electric space heater is determined with… and the duration the heated period”, 0014 “Overall thermal performance of the building using the heat gained through using the at least one portable electric space heater is estimated with… the indoor temperatures, the baseline outdoor temperature”, 0010 “Overall thermal performance is estimated by balancing the heat gained with the heat lost during the test period” heat gained which is a thermodynamic property is calculated using the duration of the second period. Overall thermal performance is based on heat gain. It is noted that Hoff teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the building thermal parameter understanding teachings of Scelzi with the thermal performance of the building and heating system understanding teachings of Hoff because both references are directed towards measuring characteristics of the environment to determine thermal performance and because Hoff’s teachings allow for better understanding of how much annual heat will be needed delivered and thus allowing for a more “accurate fuel consumption forecasts, including forecasts of electric bills (0105).  
Scelzi and Hoff does not teach wherein the first sensor comprises a thermostat, available over the internet via a free Application Programming Interface. 
Azzola teaches a plurality of external temperature values…weather station available over the internet via a free Application Programming Interface (second paragraph under openweathermap heading, “weather API returns current weather, forecast, historical weather information and weather station data.”, fourth paragraph “All these APIs are free to use”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the thermal performance of the building and heating system understanding teachings of Hoff with the weather API teachings of Azzola since Azzola teaches a means for very simple weather information gathering (openweathermap heading paragraph 1).
Scelzi, Hoff, and Azzola do not teach wherein the first sensor comprises a thermostat.
Matsuoka does teach wherein the first sensor comprises a thermostat (0030 “sensing a temperature in a thermostat”)
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Scelzi (US PUB. 20130204439) in view of Hoff (US PUB. 20200240851) in further view of Azzola (4 Free Weather Providers API To Develop Weather Apps, NPL 2016) in further view of Matsuoka et al (US PUB. 20140312128, herein Matsuoka) in further view of Hamstra (US PUB. 20160195288).

Regarding claim 13, Scelzi, Hoff, Azzola and Matsuoka teach the method of claim 5.
Scelzi, Hoff, Azzola and Matsuoka does not teach wherein the thermodynamic property is a peak cooling load.
Hamstra does teach wherein the thermodynamic property is a peak cooling load (0036 “HVAC system equipment performance can be defined using a series of mathematical expressions that take into account…loading… The peak heating and cooling loads of the system tell the engineer how large the heating and cooling components have to be”, The peak cooling load is determined.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the building thermal parameter understanding teachings of Scelzi and Hoff and the API teachings of Azzola and the thermostat teachings of Matsuoka with the peak cooling load teachings of Hamstra because Hamstra teaches how to “advantageously reduces the amount of energy required to heat and cool a building and the size of the equipment required to do so.” (0027).

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7 that the portable electric space heater would not include distribution losses from a thermal energy distribution system and an example is provided that it would not reflect losses from ductwork that is used for energy distribution. 
However, under broadest reasonable interpretation, a portable electric space heater is understood as being part of a thermal energy distribution system since it distributes thermal energy. Hoff further teaches a means for calculating the heat gained from the portable electric space heater (0014). The use of ductwork is not claimed and are not being examined in light of the exemplary situation the Applicant has pointed out. 
Applicant then argues on page 8 that Azzola only teaches a list of free weather providers and does not teach a processor activating a temperature control system in response to receiving external temperature values from such an interface. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Scelzi teaches receiving external temperatures in order to activate a temperature control system (0073, 0021). Azzola teaches a means for gathering free external weather data via an API (second paragraph under openweathermap). 
Applicant then argues that the combination of the space heater of Hoff and the API of Azzola do not teach a standalone space heater with a thermostat. However, that is an improper assessment as to what is being combined in the rejection of claim 5. Matsuoka teaches the thermostat (0030). Hoff is not relied upon for only its space heater teachings, Hoff teaches a means for determining thermodynamic properties of a building and includes the thermodynamic properties of a space heater in its calculations (0076, figs 4 and 5, 0014). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
 






/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116